Case 6:20-cv-02216-CEM-LRH Document 34 Filed 04/21/21 Page 1 of 6 PageID 170




   UNITED STATES DISTRICT COURT
   MIDDLE DISTRICT OF FLORIDA
   ORLANDO DIVISION

   PATRICIA M. GIBSON,

                           Plaintiff,

   v.                                                            Case No: 6:20-cv-2216-CEM-LRH

   AMERICAN EXPRESS COMPANY and
   TRANS UNION, LLC,

                           Defendants.


                                                  ORDER
             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       PLAINTIFF’S MOTION TO STRIKE DEFENDANT
                           AMERICAN EXPRESS COMPANY’S AFFIRMATIVE
                           DEFENSES (Doc. No. 26)

             FILED:        February 19, 2021



             THEREON it is ORDERED that the motion is DENIED without prejudice.

             On December 4, 2020, Plaintiff Patricia M. Gibson instituted this action against Defendants

   American Express Company (“AMEX”) and Trans Union, LLC. Doc. No. 1. Plaintiff seeks

   actual or statutory damages, punitive damages, and an award of attorney’s fees for alleged violations

   of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. Id. Both Defendants have

   answered the complaint and asserted affirmative defenses. Doc. Nos. 22, 24. Now, Plaintiff

   moves to strike several of AMEX’s affirmative defenses, including AMEX’s second, fourth, fifth,

   eighth, ninth, twelfth, and thirteenth affirmative defenses. Doc. No. 26. AMEX opposes. Doc.
Case 6:20-cv-02216-CEM-LRH Document 34 Filed 04/21/21 Page 2 of 6 PageID 171




   No. 29. Based on two issues raised by AMEX’s response, the Court will deny the motion without

   prejudice.

          First, AMEX raises concerns that Plaintiff failed to comply with Local Rule 3.01(g) prior to

   filing the motion. Specifically, Plaintiff’s counsel sent an email to counsel for AMEX on the

   morning of the day the motion was filed, and approximately seven (7) hours after not receiving a

   response to the email, simply filed the motion. See Doc. No. 29-1, at 5–6. Plaintiff thereafter filed

   a supplemental Local Rule 3.01(g) certification stating that counsel for Plaintiff “has communicated

   via e-mail with counsel for Defendant” and that AMEX “opposes the filling of the motion to strike,

   but agrees to withdraw the affirmative defense of reservation of rights.” Doc. No. 28. AMEX

   states that had Plaintiff properly conferred prior to filing the motion, she would have learned that

   AMEX was willing to withdraw two of the affirmative defenses at issue. Doc. No. 29, at 1.

          The Court finds Plaintiff’s email correspondence insufficient to satisfy the conferral

   obligations under Local Rule 3.01(g). To begin, a one-sentence email stating that Plaintiff will be

   filing a motion by “close of business” and simply asking whether AMEX opposes the motion,

   without any substantive discussion, is not a conferral. Rather it is more akin to an ultimatum. The

   Court construes the conferral obligations set forth in Local Rule 3.01(g) to include a substantive

   conversation, preferably in person, via telephone, or via other remote means, or at the least by

   detailed email correspondence, none of which occurred here.            To the contrary, the email

   correspondence that followed merely (a) confirmed that the motion had been filed; (b) discussed

   AMEX’s decision to eliminate one affirmative defense, without explanation; and (c) contained a

   back and forth debate over whether Local Rule 3.01(g) had ben satisfied. Nowhere does it appear




                                                   -2-
Case 6:20-cv-02216-CEM-LRH Document 34 Filed 04/21/21 Page 3 of 6 PageID 172




   that the parties engaged in a substantive discussion about the merits of Plaintiff’s motion, or

   AMEX’s affirmative defenses. 1

           Second, in addition to AMEX’s apparent agreement to withdraw two of the affirmative

   defenses (failure to state a claim; reservation of rights), in response to the motion, AMEX attempts

   to provide further clarity to several of its affirmative defenses, including by citing specific

   allegations of the complaint to support its defenses of laches; unclean hands; and offset. Doc. No.

   29, at 11, 12, 13. Based on AMEX’s agreement to withdraw two of the affirmative defenses, as

   well as its additional explanation in response to the motion, and given that those explanatory details

   are not contained within its Answer and Affirmative Defenses (Doc. No. 25), the Court finds it

   appropriate to allow AMEX to amend its Answer and Affirmative Defenses to withdraw the two

   affirmative defenses, and to provide additional explanation therein as it relates to the others, should

   it wish to do so.

           Accordingly, it is ORDERED that AMEX shall file an amended Answer and Affirmative

   Defenses on or before May 3, 2021, to remove the two affirmative defenses that it has agreed to

   withdraw and to include further clarity as to its remaining affirmative defenses should it wish to do

   so. AMEX is reminded that affirmative defenses in this Court must state in short and plain terms

   the defenses to each claim asserted against it. Fed. R. Civ. P. 8(b). Although affirmative defenses

   do not have to be supported by detailed facts, they still must provide Plaintiff with fair notice of




           1
             The Court places the blame on both parties for the failure to confer. According to the email
   correspondence, AMEX did not agree to remove the second affirmative defense until March 4, 2021, thirteen
   (13) days after the motion to strike had been filed. See Doc. 29-1, at 3. This statement runs somewhat
   contradictory to AMEX’s assertion in its motion that had Plaintiff conferred prior to filing the motion that
   AMEX would have agreed earlier to remove two affirmative defenses. Going forward, the Court expects
   both parties to strictly adhere to the requirements of Local Rule 3.01(g) and all other applicable rules and
   orders.


                                                      -3-
Case 6:20-cv-02216-CEM-LRH Document 34 Filed 04/21/21 Page 4 of 6 PageID 173




   each defense. See, e.g., Gonzalez v. Midland Credit Mgmt., Inc., No. 6:13-cv-1576-Orl-37TBS,

   2013 WL 5970721, at *3 (M.D. Fla. Nov. 8, 2013).

          Plaintiff may file a renewed motion to strike within ten (10) days after AMEX files an

   amended Answer and Affirmative Defenses, should she choose to do so and if she can support such

   motion under applicable law.      However, prior to filing any such motion, Plaintiff must conduct a

   sufficient, good faith conferral with AMEX pursuant to Local Rule 3.01(g), which must include a

   substantive discussion on the merits of Plaintiff’s motion. Any renewed motion to strike shall

   provide a detailed recitation of the conferral efforts prior to filing the motion.

          Plaintiff is cautioned that “motions to strike under Federal Rule of Civil Procedure 12(f) are

   decidedly disfavored and are generally time wasters for the Court and counsel.” Erdogam v.

   Suntree Country Club, Inc., No. 6:14-cv-1991-Orl-41DAB, 2015 WL 12838848, at *1 (M.D. Fla.

   Feb. 10, 2015) (citation omitted). A motion to strike is a drastic remedy that will ordinarily only

   be granted if the material sought to be stricken is insufficient as a matter of law. Arthurs v. Glob.

   TPA LLC, No. 6:14-cv-1209-Orl-40TBS, 2015 WL 13652716, at *1 (M.D. Fla. Feb. 6, 2015)

   (citations omitted). A court should not strike an affirmative defense unless it is “shown that the

   allegations being challenged are so unrelated to [a party’s] claims as to be unworthy of any

   consideration as a defense and that their presence in the pleading throughout the proceeding will be

   prejudicial to the moving party.” Erdogam, 2015 WL 12838848 at *1. “An affirmative defense

   should survive if it comports with Rule 8(c)’s purpose—‘guarantee[ing] that the opposing party has

   notice of any additional issue that may be raised at trial.’” Hernandez-Hernandez v. Hendrix

   Produce, Inc., No. 6:13-cv-53, 2014 WL 726426, at *3 (S.D. Ga. Feb. 24, 2014) (alteration in

   original) (quoting Hassan v. U.S. Postal Serv., 842 F.2d 260, 263 (11th Cir. 1988)). Accordingly,

   a renewed motion to strike should be filed only if Plaintiff can establish that a particular affirmative



                                                     -4-
Case 6:20-cv-02216-CEM-LRH Document 34 Filed 04/21/21 Page 5 of 6 PageID 174




   defense has no possible relation to the controversy, and its presence in the proceedings may cause

   her prejudice.

          As a final matter, the Court notes that in the motion to strike, Plaintiff cites to cases from the

   Southern District of Florida for the suggestion that the pleading standards set forth in Ashcroft v.

   Iqbal, 556 U.S. 662, 677 (2009), and Bell Atl. Corp. v. Twombly, 550 U.S. 544, 571–72 (2007),

   apply to affirmative defenses. Doc. No. 26, at 3. The undersigned agrees with the courts from this

   District holding to the contrary. See, e.g., Leveille v. Upchurch, No. 3:19-cv-908-J-BJD-MCR,

   2021 WL 1530728, at *2 (M.D. Fla. Apr. 19, 2021) (“This Court . . . is among the many and possibly

   the majority of courts in the Middle District of Florida that have determined the pleading

   requirements of Iqbal and Twombly do not extend to affirmative defenses.”); SB Holdings I, LLC v.

   Indian Harbor Ins. Co., No. 6:19-cv-668-Orl-40DCI, 2019 WL 5395780, at *1 (M.D. Fla. June 28,

   2019) (“[T]he Court agrees with the line of cases holding that the heightened pleading standard set

   forth in Twombly and Iqbal does not apply to affirmative defenses.”); Gonzalez, 2013 WL 5970721,

   at *3 (noting that Eleventh Circuit has not resolved the issue but collecting District Court cases and

   siding with the courts that have found Iqbal/Twombly standards inapplicable to assertion of

   defenses). Accordingly, any renewed motion to strike, should Plaintiff choose to file it, must keep

   in mind that affirmative defenses in this Court must only state in short and plain terms the defenses

   to each claim asserted against the defendant. Fed. R. Civ. P. 8(b).

          Accordingly, upon due consideration, it is ORDERED as follows:

                    1. Plaintiff’s Motion to Strike Defendant American Express Company’s

                       Affirmative Defenses (Doc. No. 26) is DENIED without prejudice.

                    2. On or before May 3, 2021, AMEX shall file an amended Answer and Affirmative

                       Defenses as outlined in this Order.



                                                    -5-
Case 6:20-cv-02216-CEM-LRH Document 34 Filed 04/21/21 Page 6 of 6 PageID 175




                 3. Within ten (10) days of AMEX’s filing of an amended Answer and Affirmative

                       Defenses, Plaintiff may file a renewed motion to strike, should she choose to do

                       so, as outlined in this Order.

          DONE and ORDERED in Orlando, Florida on April 21, 2021.




   Copies furnished to:

   Counsel of Record




                                                        -6-
